Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William S. Francos Reg. No. 38,456 on 2/9/2022.

The Specification Cross-Reference to Related Applications section appearing at page 1 has been amended as: 
[0000.5] The present application is a continuation application under 37 C.F.R. § 1.53(b) of U.S. Patent Application No. 13/750,536 filed on January 25, [[2015]]2013 (Published as U.S. Patent Application Publication No. 20140215382). Priority under 35 U.S.C. § 120 is claimed from U.S. Patent Application No. 13/750,536, and the entire disclosure of U.S. Patent Application No. 13/750,536 is specifically incorporated herein by reference.

The following claims have been amended as:
’s being characterized by making contact between an object and said screen at a point of contact on said screen and a movement of said object from said point of contact in a direction on said screen without breaking said contact, said method comprising:
	detecting said contact between said object and said screen at said point of contact on said screen;
	determining said direction;
	assuming an identity for said vector gesture from said point of contact and said direction prior to said vector gesture’s being completed, but after detecting said contact between said object and said screen at said point of contact;
	executing a command after detecting said contact between said object and said screen at said point of contact, said command being required to update a current state of said first data processor when said assumed identity of said vector gesture is correct, said command being executed prior to said vector gesture’s being completed; and
	updating said current state of said first data processor based on a result generated by said command, wherein said first data processor determines an end point for a display to be provided on said screen in response to a fling gesture characterized by said object being in motion at a speed greater than a threshold speed when the object is lifted from said screen.

’s being characterized by making contact between an object and said screen at a point of contact on said screen and a movement of said object from said point of contact in a direction on said screen without breaking said contact, said method comprising:
	detecting said contact between said object and said screen at said point of contact on said screen;
	determining said direction;
	assuming an identity for said vector gesture from said point of contact and said direction prior to said vector gesture’s being completed, but after detecting said contact between said object and said screen at said point of contact;
	executing a command after detecting said contact between said object and said screen at said point of contact, said command being required to update a current state of said first data processor when said assumed identity of said vector gesture is correct, said command being executed prior to said vector gesture’s being completed; and
	updating said current state of said first data processor based on a result generated by said command, wherein said first data processor determines an end point for a display to be provided on said screen in response to a fling gesture characterized by said object being in motion at a speed greater than a threshold speed when the object is lifted from said screen.


	determining when said vector gesture has been completed; and 
	updating said first data processor to a stated indicated by said completed vector gesture when said vector gesture was completed.

13. (Currently Amended) The 
14. (Currently Amended) The 

15. (Currently Amended) The 

16. (Currently Amended) The 



18. (Currently Amended) The 

19. (Currently Amended) An apparatus, comprising:
a first data processor;
a touch-enabled screen adapted to respond to a vector gesture performed thereon, wherein the vector gesture comprising making contact between an object and the touch-enabled screen at a point of contact on the touch-enabled screen and a movement of the object from the point of contact in a direction on the touch-enabled screen without breaking contact;
	a 

	determine the direction;
	assume an identity for the vector gesture from the point of contact and the direction prior to the vector gesture’s being completed, but after detecting the contact between the object and the touch-enabled screen at the point of contact;
	execute a command after detecting the contact between the object and the touch-enabled screen at the point of contact that depends on the assumed identity, the direction, and the point of contact, the command being required to update a current state of the first data processor when the assumed identity of the vector gesture is correct, the command being executed prior to the vector gesture’s being completed; and
	update the current state of the first data processor based on a result generated by the command, wherein the first data processor determines an end point for a display to be provided on the touch-enabled screen in response to a fling gesture characterized by the object being in motion at a speed greater than a threshold speed when the object is lifted from the touch-enabled screen.

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 2/9/2022, the prior arts of record and newly cited art when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 10 and 19 when taken in the context of the claims as a whole.

Thus, claims 1, 10 and 19 are allowed over the prior arts of record.  Dependent claims 3-9, 12-18 and 20-22 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 2/9/2022.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143   
                                                                                                                                             /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143